DETAILED ACTION
Claims 1, 3 – 12 and 14 – 15 are currently pending.
Claims 1, 5 – 8 and 11 are currently amended.
Claims 2 and 13 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2021 and 12/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3 – 12 and 14 – 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach the claimed limitations of an adaptor card comprising with  a male interface to be inserted into a discrete graphics card slot; and a peripheral component interconnect express (PCle) slot to communicatively couple a PCIe device; a voltage converter circuit disposed on the circuit board to convert a first voltage associated with the discrete graphics card slot to a second voltage corresponding to the PCIe device, wherein the discrete graphics card slot is a mobile PCI express module (MXM) slot.
The claims provide for an adapter that can be inserted into a mobile PCI express module (MXM) graphics card slot and then allows devices to be coupled to a PCIe slot, while using a voltage converter to convert the voltages associated with the graphics card slot to the voltages required by the device connected to the PCIe slot. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181